NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  DANNIKA AMBER DEANS, Appellant.

                             No. 1 CA-CR 16-0231
                               FILED 1-4-2017


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201401621
               The Honorable Lee Frank Jantzen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. DEANS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco (Retired) delivered the decision of the Court, in
which Presiding Judge Andrew W. Gould and Judge Peter B. Swann joined.


O R O Z C O, Judge:

¶1            Dannika Amber Deans (Defendant) appeals from her
convictions and sentences for Possession of Dangerous Drugs
(Methamphetamine), a class four felony (Count 1), Possession of Drug
Paraphernalia (Methamphetamine), a class six felony (Count 2), and
Shoplifting, a class one misdemeanor and a lesser-included offense to
Organized Retail Theft charged as Count 3. Defendant’s counsel filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), advising this Court that after a search of the
entire appellate record, no arguable ground exists for reversal. Defendant
was granted leave to file a supplemental brief in propria persona, but did not
do so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (A.R.S.) sections 12-120.21.A.1,
13-4031 and -4033.A.1 (West 2016).1 Finding no reversible error, we affirm
Defendant’s convictions and sentences.

                FACTS2 AND PROCEDURAL HISTORY

¶3            Defendant selected goods at Wal-Mart and proceeded to a
self-checkout. After several attempts to pay, Defendant walked out with
the goods, and was stopped by Wal-Mart’s loss prevention specialist.



1     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.

2       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).



                                      2
                             STATE v. DEANS
                            Decision of the Court

Defendant was arrested by Officer H., who found a usable amount of
methamphetamine on Defendant.

¶4              Defendant was indicted with: (1) possession of dangerous
drugs (methamphetamine), a class four felony; (2) possession of dangerous
paraphernalia (methamphetamine), a class six felony; and (3) organized
retail theft, a class four felony.

¶5             At trial, JA, a loss prevention specialist for Wal-Mart, testified
that on December 18, 2014, she personally observed Defendant proceed to
a self-checkout with a cart full of merchandise; scan all items; attempt to
pay by swiping one card twice, then swiping two other cards, and swiping
the first card again; put all of the merchandise back in the cart; and pass all
points of sale. JA noticed the transaction was not closed out, meaning
nothing was paid for. After Defendant passed the electronic detention
pillars, JA stopped Defendant in a vestibule between two exit doors.
Defendant believed her transaction went through, but JA asked her to
return to the protection office with her. A record of the transaction
evidenced no Wal-Mart gift card being used. A recording of Defendant’s
transaction was played to the jury.

¶6             Officer H. testified Defendant had no debit or credit card or
other money with her, only various gift cards. Officer H. also testified
Defendant told him the Wal-Mart gift card had no money on it. After
Officer H. arrested Defendant and read her rights pursuant to Miranda v.
Arizona, 384 U.S. 436 (1966), Defendant told him she “thought the card had
purchased the items,” although she left without a receipt. Officer H. also
searched Defendant and found “a small plastic bindle that had a white
crystalline substance inside of it,” which Defendant admitted was
methamphetamine. The methamphetamine weighed 0.36 grams, which is
a usable amount. Criminalist S. testified she conducted three laboratory
tests on the substance and confirmed it was methamphetamine.

¶7            Defendant testified she believed she properly paid for the
items with a Wal-Mart gift card, which she testified would have sufficient
funds on it. She also stated loss prevention contacted her before she walked
through the electronic theft detection pillars.

¶8           The jury found Defendant guilty of possession of dangerous
drugs, methamphetamine, possession of drug paraphernalia,
methamphetamine, and shoplifting. The jury found Defendant not guilty
of organized retail theft.




                                       3
                            STATE v. DEANS
                           Decision of the Court

¶9            Defendant was sentenced to twenty-six days in jail, with
credit for twenty-six days served, supervised probation for a period of two
years, three hundred and sixty hours of community service work, and
counseling. Defendant timely appealed.

                               DISCUSSION

¶10           “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001). A reversal of a conviction based on
insufficiency of evidence requires a clear showing that there was not
sufficient evidence to support the jury’s conclusion under any hypothesis
whatsoever. State v. Williams, 209 Ariz. 228, 231, ¶ 6 (App. 2004).

¶11           The State charged Defendant with possession of a dangerous
drug. Under A.R.S. § 13-3407.A.1, “[a] person shall not knowingly [p]ossess
or use a dangerous drug.” Knowingly “means, with respect to conduct or
to a circumstance described by a statute defining an offense, that a person
is aware or believes that the person’s conduct is of that nature or that the
circumstance exists. It does not require any knowledge of the unlawfulness
of the act or omission.” A.R.S. § 13-105.10.(b). Possession “means a
voluntary act if the defendant knowingly exercised dominion or control
over property.” A.R.S. § 13-105.34. Methamphetamine is a dangerous drug.
A.R.S. § 13-3401.6.(c)(xxxviii).

¶12            At trial, Officer H. testified he found a crystalline substance
inside a coin pocket of Defendant’s pants. Officer H. testified he recognized
the substance as methamphetamine due to his training and experience.
Defendant also admitted the substance was methamphetamine.
Criminalist S. tested the substance in a laboratory and confirmed it was
methamphetamine.

¶13            Defendant was further charged with possession of drug
paraphernalia. “It is unlawful for any person to use, or to possess with
intent to use, drug paraphernalia to . . . pack, repack, store, contain, [or]
conceal” a dangerous drug. A.R.S. § 13-3415.A. Drug paraphernalia means
“all equipment, products and materials . . . for use in . . . packaging,
repackaging, storing, containing, [or] concealing” a dangerous drug. A.R.S.
§ 13-3415.F.2.

¶14         At trial, Officer H. testified he found the crystalline substance
on Defendant contained in a small plastic bindle. Officer H. testified
Defendant admitted the content of the bindle was methamphetamine.



                                      4
                             STATE v. DEANS
                            Decision of the Court

¶15             The jury also convicted Defendant of a lesser-included offense
of shoplifting. For shoplifting, the State must prove Defendant, while in
Wal-Mart, knowingly obtained Wal-Mart’s goods “with the intent to
deprive [Wal-Mart] of such goods by . . . [r]emoving [it] from the immediate
display or from any other place within the establishment without paying
the purchase price.” A.R.S. § 13-1805.A.1. Defendant’s intent is presumed
if Defendant “[u]ses an artifice, instrument, container, device or other
article to facilitate the shoplifting.” A.R.S. § 13-1805.B.2.

¶16           Defendant removed multiple items from the display, and did
not pay for them. Defendant used a shopping cart to collect and remove
the items from Wal-Mart. Defendant was caught in Wal-Mart’s vestibule,
after she passed all points of sale but before she exited through the last exit
doors. Defendant had no valid method of payment on her.

¶17           Based on the evidence, we find there was sufficient evidence
to support the jury’s verdicts. Because the trial court properly determined
the sentence pursuant to A.R.S. §§ 13-701, -702, -707, -801, -802, -1805.H. and
-G., and because it provided the correct amount of presentence
incarceration credit, Defendant received a legal sentence.

                              CONCLUSION

¶18           We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and substantial evidence
supported the finding of guilt. Defendant was present and represented by
counsel at all critical stages of the proceedings. At sentencing, Defendant
and her counsel were given an opportunity to speak and the court imposed
a legal sentence.

¶19           Counsel’s     obligations     pertaining     to    Defendant’s
representation in this appeal have ended. Counsel need do nothing more
than inform Defendant of the status of the appeal and her future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85 (1984). Defendant shall have thirty days from the date of this
decision to proceed, if she so desires, with an in propria persona motion for
reconsideration or petition for review.




                                      5
                    STATE v. DEANS
                   Decision of the Court

¶20   For the above reasons, we affirm.




                AMY M. WOOD • Clerk of the Court
                 FILED: AA




                               6